Citation Nr: 1452804	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1988 and from October 1997 to July 1998 with additional service in the United States Army Reserve.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the current issue on appeal in September 2013 for further development.  The case has since been returned to the Board for appellate review.  This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds another remand is required to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its September 2013 remand, the Board noted that the September 2011 VA examiner failed to consider the Veteran's reported left ankle symptoms in rendering a medical opinion.  Likewise, it is unclear if the November 2013 VA examiner fully contemplated the Veteran's lay reports of left ankle pain, swelling, weakness, lack of endurance, fatigability, deformity and tenderness since military service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's current left ankle disorder.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his left ankle disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  After any additional records are associated with the claims file, obtain an addendum opinion from the November 2013 VA examiner or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The rationale for the opinion expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. 

The Veteran's service treatment records document a left ankle sprain in January 1987.  The Veteran has stated that he has had left ankle symptoms, including pain, swelling, weakness, lack of endurance, fatigability ,deformity, and tenderness, since his military service.  See September 2011 VA contract examination. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's current left ankle disorder manifested in service or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.

For the purposes of this opinion, the examiner must presume that the Veteran has experienced some left ankle symptoms since separation from active service, despite not seeking treatment.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

